Title: To John Adams from William Cushing, 7 August 1790
From: Cushing, William
To: Adams, John



Dear Sir,
Middletown Saturday Eveng 7th. Augst. 1790

I intended myself the pleasure of calling to pay my respects to you before leaving the city, & for that purpose had engaged a hack to carry me out Thursday Morning, but the hack failed & disappointed me & the packet I had bespoke a passage in, being soon ready to sail, I stepped aboard & reached the harbour of Newhaven that Evening; which saved much jolting over horseneck rocks.—So I hope you will excuse my neglect.—
Our Session was short, having not much to do, besides determining what rout we were to take respectively the next Circuit Court; & it being the general Opinion that a rotation was not necessary in the Contemplation of law; the Chief Justice & I are to begin in october at Albany & circulate Eastward, Ending with Providence the beginning of December. Before our Circuit begins I hope to hope to have the pleasure of Seeing you Eastward if you make a visit that way.  I present my respects to Mrs. Adams & am Sir your affectionate humble servant
Wm Cushing